 
Exhibit 10.2
 


 
RETIREMENT AGREEMENT
 
This Retirement Agreement (this “Agreement”) by and between The Warnaco Group,
Inc., a Delaware corporation (together with its successors and assigns, the
“Company”), and Joseph R. Gromek (the “Executive”), is dated as of December 13,
2011.
 
WHEREAS, the Executive has been employed by the Company as its President and
Chief Executive Officer and has served as a member of the board of directors of
the Company (the “Board”);
 
WHEREAS, the Board and the Company appreciate all of the leadership, hard work
and dedication the Executive has provided the Company and its Affiliates over
the years;
 
WHEREAS, the Company and the Executive are party to an employment agreement
dated as of December 19, 2007 (the “Employment Agreement”) (all capitalized
terms not defined herein shall have the meanings ascribed to them in the
Employment Agreement);
 
NOW, THEREFORE, the Company and the Executive hereby agree as follows:
 
1.         Resignation as President and Chief Executive Officer.  Effective as
of February 1, 2012 (the “Resignation Date”), the Executive shall resign from
serving as the President and Chief Executive Officer of the Company and, except
as provided in Section 2 of this Agreement, from all other positions the
Executive then holds as an officer and employee of the Company or of any of the
Company’s Affiliates and as a member of the Board and the board of directors of
any of the Company’s Affiliates.  The Executive hereby agrees to execute any and
all documentation to effectuate such resignations upon request by the Company,
but he shall be treated for all purposes as having so resigned from such
positions on the Resignation Date, regardless of when or whether he executes any
such documentation.
 
2.          Transition Period.  During the period commencing on the Resignation
Date and continuing through March 4, 2012  (or such earlier date if the
Executive’s voluntarily terminates his employment or dies prior to March 4,
2012) (the “Separation Date” and, such continuation period, the “Transition
Period”), the Executive shall serve as a non-officer employee of the Company and
the Executive’s employment shall terminate without any further action of either
party on the Separation Date.
 
3.          Base Salary; Benefits and Perquisites.  Up through the Resignation
Date and during the Transition Period, the Executive shall continue to be paid
his current Base Salary, reimbursed business expenses and, subject to the last
sentence of this Section 3, participate in employee health and welfare and
perquisite plans and programs on the same basis he was participating in such
plans and programs on the date of this Agreement.  Except as otherwise expressly
provided in this Agreement, the Executive shall not be entitled to receive any
other payments, benefits or entitlements.  For the avoidance of doubt, except as
otherwise provided in Section 4 and, if applicable, Section 5 below, the
Executive shall not be entitled to receive any
 

 
 

--------------------------------------------------------------------------------

 

 
annual bonus, long-term incentive and/or equity awards or any Supplemental
Awards on or after the date of this Agreement.
 
4.          Annual Incentive Award.  Following the Resignation Date, the
Executive shall be entitled to receive the Annual Bonus for fiscal year 2011 in
accordance with the terms and conditions of the applicable bonus plan, payable
to the Executive on March 5, 2012.
 
5.          Additional Payments.  Subject to, and in consideration of, the
Executive’s execution and non-revocation of the release of claims against the
Company attached hereto as Exhibit A (the “Release”) within 21 days following
the Separation Date, the Executive (or his estate, as applicable) shall be
entitled to the following:
 

 
(a)     in lieu of a bonus for 2012, an amount equal to the Executive’s Target
Bonus multiplied by a fraction, the numerator of which is the number of days
from January 1, 2012 through the Separation Date and the denominator of which is
365, payable in cash on March 26, 2012;
 
 
(b)     a fully vested Supplemental Award for 2011 equal to 30% of the sum of
(i) the actual base salary paid to the Executive for fiscal year 2011 and (ii)
the bonus paid to the Executive under Section 4 above, to be awarded and paid in
accordance with Section 6(b) of the Employment Agreement, provided the grant
date shall be March 26, 2012;
 
 
(c)     a fully vested pro-rata Supplemental Award for 2012 equal to 30% of the
sum of (i) the actual base salary paid to the Executive for fiscal year 2012 and
(ii) the amount paid to the Executive under Section 5(a) above, to be awarded
and paid in accordance with Section 6(b) of the Employment Agreement, provided
the grant date shall be March 26, 2012; and
 
 
(d)     provided the Executive makes a timely election under COBRA, continued
participation for the Executive and his eligible dependents in the Company’s
medical and dental plans in which the Executive and his eligible dependents were
participating immediately prior to the Separation Date until the earlier of (a)
the 18th month anniversary of the Separation Date, or (b) the date, or dates,
the Executive receives equivalent coverage under the plans and programs of a
subsequent employer; provided that, at the Company’s election, the Executive
shall pay the full cost of such COBRA premiums and the Company shall promptly
reimburse the Executive for its portion of the premiums (as if the Executive had
continued in employment); and provided, further, that in no event shall there be
any gross up provided by the Company for any tax liabilities or otherwise.



6.          Outstanding Equity Awards.  The Executive has previously been
granted non-qualified stock options (“Stock Options”), shares of restricted
stock (“Restricted Shares”), performance units (“Performance Units”), and
restricted stock units (“RSUs”) under the Stock Incentive Plan.  All such Stock
Options, Restricted Shares, Performance Units and RSUs (other than Career Units
to be granted pursuant to Section 5 above or addressed in Section 7 hereof)
shall hereinafter be referred to as the “Equity Awards.”   The Executive’s
outstanding Equity
 

 
2

--------------------------------------------------------------------------------

 

 
Awards, as of the date hereof, are set forth on the schedule attached hereto as
Schedule I and, upon the Separation Date, the Equity Awards shall be treated as
follows:
 

 
(a)     The Executive’s outstanding Performance Units shall continue to vest as
if the Executive had remained employed, subject to the Executive not engaging in
a Competitive Activity as set forth in the applicable award agreement;
 
 
(b)     The Executive’s outstanding Stock Options granted prior to December 19,
2007 are fully vested and, subject to the Executive’s not breaching Section 10
below, shall remain exercisable until the first anniversary of the Separation
Date;
 
 
(c)     The Executive’s outstanding Stock Options granted in 2008 and 2009 shall
be fully vested as of March 4, 2012 and, subject to the Executive’s not
breaching Section 10 below, shall remain exercisable until the first anniversary
of the Separation Date;
 
 
(d)     The Executive’s outstanding Stock Options granted in 2010 and 2011 will
continue to vest as if the Executive had remained employed, with all vested
stock options remaining exercisable until the later of two years following the
Separation Date or six months following the last applicable vesting date for
such option grant; provided that if the Company makes a determination that the
Executive engaged in a Competitive Activity, all vesting shall cease and the
portion of the option grant which is vested as of the date of such determination
shall only remain exercisable for one month following such determination; and
 
 
(e)     The Executive’s outstanding Restricted Shares and RSUs (other than the
Career Units) which vest after the Separation Date shall, subject to the
Executive not engaging in a Competitive Activity prior to the applicable vesting
date, continue to vest as if the Executive has remained employed.

 
For purposes of this Section 6, “Competitive Activity” shall have the meaning
ascribed to such term in the applicable award agreement.
 
7.          Supplemental Awards.  The Executive has previously been granted
non-qualified deferred compensation in the form of Supplemental Awards
(consisting of Career Units and credits to the Executive’s Notional
Account).  The Executive’s Career Units, and the Executive’s Adjusted Notional
Account balance (not including the Supplemental Awards to be granted pursuant to
Section 5 above), are set forth on the schedule attached hereto as Schedule
II.  The Supplemental Awards set forth on Schedule II are fully vested and all
Supplemental Awards shall be delivered or paid to the Executive (or his estate)
in accordance with Section 6(b) of the Employment Agreement.
 
8.          Non-Disparagement.  On and after the date hereof, the Executive and
the Company each agree that the mutual non-disparagement covenants contained in
Section 11(d) of the Employment Agreement shall be incorporated by reference in
this Agreement and shall remain in full force and effect.
 
9.          Confidentiality; Assignment of Rights; Return of Property.  On and
after the date hereof, the Executive shall continue to be subject to the
confidentiality provisions, the
 

 
3

--------------------------------------------------------------------------------

 

 
assignment of rights (for Rights made or conceived during the Executive’s
employment), and return of property provisions set forth in Section 10 of the
Employment Agreement, which provisions are incorporated by reference in this
Agreement and shall remain in full force and effect.
 
10.         Non-Competition and Non-Solicitation.  The Executive acknowledges
that in the Executive’s capacity in management the Executive has had a great
deal of exposure and access to the trade secrets of the Company or its
Affiliates and other Confidential Information.  Therefore, to protect such trade
secrets and other Confidential Information, in addition to the Executive’s
obligations not to engage in a “Competitive Activity” pursuant to the applicable
award agreements for any Equity Awards, the Executive agrees as follows:
 

 
(a)     During the Executive’s employment with the Company or any Affiliate and
for 24 months following the Separation Date, the Executive shall not, other than
in the ordinary course of performing the Executive’s duties for the Company
prior to the Separation Date or as agreed by the Company in writing, engage in a
“Competitive Business,” directly or indirectly, as an individual, partner,
shareholder, director, officer, principal, agent, employee, trustee, consultant,
or in any relationship or capacity, in any geographic location in which the
Company or any of its Affiliates is engaged in business.  The Executive shall
not be deemed to be in violation of this Section 10(a) by reason of the fact
that the Executive owns or acquires, solely as an investment, up to two percent
(2%) of the outstanding equity securities (measured by value) of any
entity.  “Competitive Business” shall mean a business engaged in (x) apparel
design and/or apparel wholesaling or (y) retailing in competition with any
business that the Company or any of its Affiliates is conducting at the time of
the alleged violation.
 
 
(b)     During the Executive’s employment with the Company or any Affiliate and
for 24 months following the Separation Date, the Executive shall not, other than
in the ordinary course of the Company’s business prior to the Separation Date or
with the Company’s prior written consent, directly or indirectly, solicit or
encourage any customer of the Company or any of its Affiliates to reduce or
cease its business with the Company or any such Affiliate or otherwise interfere
with the relationship of the Company or any Affiliate with its customers.
 
 
(c)     During the Executive’s employment with the Company or any Affiliate and
for 24 months following the Separation Date, the Executive shall not, other than
in the ordinary course of the Company’s business prior to the Separation Date or
with the Company’s prior written consent, directly or indirectly, hire any
employee of the Company or any of its Affiliates, or solicit or encourage any
such employee to leave the employ of the Company or its Affiliates, as the case
may be.



 
11.         Cooperation.  On and after the date hereof, the Executive and the
Company each agree that the provisions of the cooperation covenant contained in
Section 13 of the Employment Agreement shall be incorporated by reference in
this Agreement and shall remain in full force and effect.
 

 
4

--------------------------------------------------------------------------------

 

 
12.         Injunctive and Other Relief.  The Executive expressly agrees and
acknowledges any breach or threatened breach of any of his obligations under
Section 8, Section 9 or Section 10 above will cause the Company immeasurable and
irreparable harm for which there is no adequate remedy at law, and as a result
of this, the Company shall be entitled to seek the issuance by a court of
competent jurisdiction of an injunction, restraining order or other equitable
relief in favor of itself, without the necessity of posting a bond, restraining
the Executive from committing or continuing to commit any such violation.
 
13.         No Mitigation; Offset.  The Executive is under no obligation to
mitigate damages or the amount of any payment provided for hereunder by seeking
other employment or otherwise and, except as otherwise provided in Section 5(d)
or Section 6 of this Agreement, such amounts shall not be reduced whether or not
the Executive obtains other employment.  Notwithstanding anything herein to the
contrary or otherwise, the payment in Section 4 hereof and the Equity Awards
shall be subject to cancellation and recoupment by the Company, and shall be
repaid by the Executive to the Company, to the extent required by law or
regulation or pursuant to any listing requirement for the Company’s stock, or by
any Company policy or agreement.
 
14.         Indemnification; Tax Matters; Resolution of
Disputes.  Notwithstanding the other provisions of this Agreement, the
indemnification and other provisions set forth in Section 21 of the Employment
Agreement, the provisions of Section 14 of the Employment Agreement, and the
provisions of Section 24 of the Employment Agreement are incorporated by
reference in this Agreement and shall remain in full force and effect; provided,
however, where applicable any reference to “this Agreement” in such sections
shall mean this Retirement Agreement.
 
15.         Compliance with Section 409A of the Code.  Notwithstanding other
provisions of this Agreement, the provisions relating to Section 409A of the
Code set forth in the Employment Agreement (including, without limitations,
those provisions set forth in Section 6(b), Section 8 and Section 9(l) of the
Employment Agreement) are incorporated by reference in this Agreement and shall
remain in full force and effect.
 
16.         Entire Agreement. As of the date hereof, this Agreement sets forth
the entire agreement of the Company and the Executive with respect to the
subject matter hereof, and, as of the date hereof, supercedes in its entirety
the Employment Agreement and any severance plan, policy or arrangement of the
Company; provided that (w) if the Executive is removed as President and Chief
Executive Officer of the Company by the Board without Cause prior to the
Resignation Date and a Change in Control as defined in clauses (i) or (ii) of
such definition has not occurred as of the Executive’s Date of Termination, he
shall be entitled to the payments and entitlements set forth in Section 9(a) of
the Employment Agreement, (x) if the Executive is removed as President and Chief
Executive Officer of the Company by the Board without Cause both prior to the
Resignation Date and on or after a Change in Control as defined in clauses (i)
or (ii) of such definition has occurred, he shall be entitled to the payments
and entitlements set forth in Section 9(d) of the Employment Agreement, (y) if
the Executive dies prior to the Resignation Date, his estate shall be entitled
to the payments and entitlements set forth in Section 9(b) of the Employment
Agreement, and (z) if the Executive terminates his employment for any reason
(other than upon death) prior to the Resignation Date or his employment is
terminated by the Board for Cause prior to the Resignation Date, he shall be
entitled to payments and entitlements set forth in Section 9(c) of the
Employment Agreement, and in all such cases, this Agreement
 

 
5

--------------------------------------------------------------------------------

 

 
shall be null and void and of no further effect.  For the avoidance of doubt, in
no event shall clauses (a) through (k) of Section 9 of the Employment Agreement
apply for any termination of the Executive’s employment on or after February 1,
2012 and if the Company terminates the Executive’s employment for any reason
during the Transition Period, the Executive shall be entitled to the payments
and benefits of this Agreement as if he remained employed through March 4,
2012.  Without limiting the generality of the foregoing, the Executive expressly
acknowledges and agrees that except as specifically set forth in Section 3, 4,
5, 6 and 7 of this Agreement, he is not entitled to receive any severance pay,
severance benefits, compensation or employee benefits of any kind whatsoever
from the Company on and after the date hereof.  In addition, as of the date
hereof, the Executive expressly waives his right to terminate his employment for
Good Reason under the Employment Agreement.
 
17.         Assignability; Binding Nature; Severability.  Notwithstanding the
other provisions of this Agreement, the provisions of Section 16 of the
Employment Agreement and Section 19 of the Employment Agreement are incorporated
by reference in this Agreement and shall remain in full force and effect;
provided, however, that any reference to “this Agreement” in such sections shall
mean this Retirement Agreement.
 
18.         Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of New York without reference to principles of
conflicts of law, provided, however, that Federal law shall apply to the
interpretation or enforcement of the provisions incorporated by reference from
Section 24 of the Employment Agreement.
 
19.         Notices.  Any notice given to a Party shall be in writing and shall
be deemed to have been given (i) when delivered personally (provided that a
written acknowledgement of receipt is obtained), (ii) three days after being
sent by certified or registered mail, postage prepaid, return receipt requested,
or (iii) two days after being sent by overnight courier (provided that a written
acknowledgment of receipt is obtained by the overnight courier), with any such
notice duly addressed to the Party concerned at the address indicated below or
to such other address as such Party may subsequently designate by written notice
in accordance with this Section 19:
 

 
If to the Company:
The Warnaco Group, Inc.
501 Seventh Avenue
New York, New York 10018
Attention: General Counsel
       
If to the Executive:
The most recent address in the Company’s records.
     



20.         Withholding of Taxes.  The tax withholding and other provisions set
forth in Section 26 of the Employment Agreement are incorporated by reference in
this Agreement and shall remain in full force and effect.
 
21.         Miscellaneous.  No provision of this Agreement may be amended unless
such amendment is agreed to in writing and signed by the Executive and an
authorized officer of the Company.  No waiver by either Party of any breach by
the other Party of any condition or
 

 
6

--------------------------------------------------------------------------------

 

 
provision contained in this Agreement to be performed by such other Party shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
or any prior or subsequent time.  Any waiver must be in writing signed by the
Party against whom it is being enforced (either the Executive or an authorized
officer of the Company, as the case may be). The captions used in this Agreement
are designed for convenient reference only and are not to be used for the
purpose of interpreting any provision of this Agreement.
 
22.         Counterparts.  This Agreement may be executed in one or more
counterparts, including by facsimile signature, each of which shall be deemed to
be an original but all of which together will constitute one and the same
agreement.
 


 
[Remainder of page is left intentionally blank]
 


 

 
7

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.
 



 
THE WARNACO GROUP, INC.
           
By:
/s/ Jay L. Dubiner    
Name:   
Jay L. Dubiner    
Title:
Senior Vice President, General Counsel and Secretary  








 
THE EXECUTIVE
          /s/ Joseph R. Gromek    
Joseph R. Gromek
 



 

 
8

--------------------------------------------------------------------------------

 

EXHIBIT A




AGREEMENT AND RELEASE OF CLAIMS


 
THIS AGREEMENT AND RELEASE is executed by the undersigned (the “Executive”) as
of the date hereof.


WHEREAS, the Executive and The Warnaco Group, Inc. (the “Company”) entered into
a retirement agreement dated as of December 13, 2011 (the “Retirement
Agreement”);


WHEREAS, the Executive has certain entitlements pursuant to the Retirement
Agreement subject to the Executive’s executing this Agreement and Release and
complying with its terms.


NOW, THEREFORE, in consideration of the payments set forth in Section 5 of the
Retirement Agreement and other good and valuable consideration, the Executive
agrees as follows:
The Executive, on behalf of himself and his dependents, heirs, administrators,
agents, executors, successors and assigns (the “Executive Releasors”), hereby
releases and forever discharges the Company and its affiliated companies and
their past and present parents, subsidiaries, successors and assigns and all of
the aforesaid companies’ past and present officers, directors, employees,
trustees, shareholders, representatives and agents (the “Company Releasees”),
from any and all claims, demands, obligations, liabilities and causes of action
of any kind or description whatsoever, in law, equity or otherwise, whether
known or unknown, that any Executive Releasor had, may have had or now has
against the Company or any other Company Releasee as of the date of execution of
this Agreement and Release arising out of or relating to the Executive’s
employment relationship, or the termination of that relationship, with the
Company (or any affiliate), including, but not limited to, any claim, demand,
obligation, liability or cause of action arising under any Federal, state, or
local employment law or ordinance (including, but not limited to, Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Equal Pay Act,
the Americans With Disabilities Act of 1991, the Workers Adjustment and
Retraining Notification Act, the Employee Retirement Income Security Act (other
than any claim for vested benefits), the Family and Medical Leave Act, and the
Age Discrimination in Employment Act, as amended by the Older Workers’ Benefit
Protection Act (“ADEA”)), tort, contract, or alleged violation of any other
legal obligation (collectively “Released Executive Claims”).  In addition, in
consideration of the promises and covenants of the Company, the Executive, on
behalf of himself and the other Executive Releasors, further agrees to waive any
and all rights under the laws of any jurisdiction in the United States, or any
other country, that limit a general release to any of the foregoing actions,
causes of action, claims or charges that are known or suspected to exist in the
Executive’s favor as of the date of this Agreement and Release.  Anything to the
contrary notwithstanding in this Agreement and Release or the Retirement
Agreement, nothing herein shall release any Company Releasee from any claims or
damages based on (i) any right or claim that arises after the date of this
Agreement and Release pertaining to a matter that arises after such date, (ii)
any right the Executive may have to enforce
 

 
9

--------------------------------------------------------------------------------

 

 
Sections 4, 5, 6, 7 or 14 of the Retirement Agreement, (iii) any right or claim
the Executive may have to benefits or equity awards that have accrued or vested
as of the Date of Termination or any right pursuant to any qualified retirement
plan or (iv) any right the Executive may have to be indemnified by the Company
to the extent such indemnification by the Company or any Affiliate is permitted
by applicable law or the Company’s by-laws.


The Executive understands that nothing in this Agreement and Release shall be
construed to prohibit him from filing a charge with, or participating in any
investigation or proceeding conducted by, the Equal Employment Opportunity
Commission, National Labor Relations Board, and/or any federal, state or local
agency.  Notwithstanding the foregoing, the Executive hereby waives any and all
rights to recover monetary damages in any charge, complaint, or lawsuit filed by
him or by anyone else on his behalf based on events occurring prior to the date
of this Agreement and Release.


The Executive agrees that he shall continue to be bound by, and will comply
with, the provisions of Sections 8, 9, 10, and 11 of the Retirement Agreement
and the provisions of such sections, along with Section 12 and 13 of the
Retirement Agreement, shall be incorporated fully into this Agreement and
Release.


The Executive acknowledges that he has been provided a period of at least
21 calendar days in which to consider and execute this Agreement and
Release.  The Executive further acknowledges and understands that he has seven
calendar days from the date on which he executes this Agreement and Release to
revoke his acceptance by delivering to the Company written notification of his
intention to revoke this Agreement and Release in accordance with Section 19 of
the Retirement Agreement.  This Agreement and Release becomes effective when
signed unless revoked in writing and in accordance with this seven-day
provision.  To the extent that the Executive has not otherwise done so, the
Executive is advised to consult with an attorney prior to executing this
Agreement and Release.


This Agreement and Release shall be governed by and construed and interpreted in
accordance with the laws of New York without reference to principles of
conflicts of law.  Capitalized terms, unless defined herein, shall have the
meaning ascribed to such terms in the Retirement Agreement.


IN WITNESS WHEREOF, the Executive has executed this Agreement and Release as of
the date hereof.





       
Joseph R. Gromek
         
Date:    
   

 
 
 

 
10

--------------------------------------------------------------------------------

 

Joseph Gromek Equity Summary
Schedule I

 
5-Dec-11
 
Assumes March 4, 2012 retirement date


Grant
Type
 
PlanID
 
Grant
 Date
 
Grant
 Price
 
Options/  RES
Granted
 
Options
Exercised/ RES lapsed
 
Options/RES
Outstanding
 
Options
Exercisable
 
Options/ RES
Vested
 
Vesting
Date
 
Options/ RES
Vesting
 
Vesting
Date
 
Options/ RES
Vesting
 
Vesting
Date
 
Options/ RES
Vesting
 
Last date to
Exercise
Stock Option Summary 1, 2
                                                   
NQ
 
2005
 
 02/28/2006
 
$23.21
 
138,300
 
0
 
138,300
 
138,300
 
138,300
                         
3/4/2013 
NQ
 
2005
 
 03/07/2007
 
$27.07
 
75,100
 
0
 
75,100
 
75,100
 
75,100
                         
3/4/2013 
NQ
 
2005
 
 05/14/2008
 
$50.13
 
74,100
 
0
 
74,100
 
74,100
 
74,100
                         
3/4/2013 
NQ
 
2005
 
 05/13/2009
 
$27.02
 
92,100
 
0
 
92,100
 
61,400
 
61,400
 
 03/04/2012
 
30,700
                 
3/4/2013 
NQ
 
2005R
 
 03/03/2010
 
$43.28
 
49,000
 
0
 
49,000
 
16,334
 
16,334
 
 03/03/2012
 
16,333
 
 03/03/2013
 
16,333
         
3/4/2014 
NQ
 
2005R
 
 03/01/2011
 
$55.57
 
59,700
 
0
 
59,700
 
0
 
0
 
 03/01/2012
 
19,900
 
 03/01/2013
 
19,900
 
 03/01/2014
 
19,900
 
9/1/2014 
               
488,300
     
488,300
 
365,234
 
365,234
                                                                               
         
Restricted Stock/Unit Summary
                                                   
RES
 
2005
 
 05/13/2009
 
$0.00
 
36,650
 
0
 
36,650
 
0
 
0
 
 03/04/2012
 
36,650
                   
RSU
 
2005R
 
 03/03/2010
 
$0.00
 
22,150
 
0
 
22,150
 
0
 
0
 
 03/03/2013
 
22,150
                   
RSU
 
2005R
 
 03/01/2011
 
$0.00
 
27,600
 
0
 
27,600
 
0
 
0
 
 03/01/2014
 
27,600
                                   
86,400
     
86,400
                                                                               
                 
Performance Share/Unit Summary 3, 4
                                                   
PU
 
2005R
 
 03/03/2010
 
$0.00
 
22,150
 
0
 
22,150
 
0
 
0
 
 03/03/2013
 
22,150
                   
PU
 
2005R
 
 03/01/2011
 
$0.00
 
27,600
 
0
 
27,600
 
0
 
0
 
 03/01/2014
 
27,600
                                   
49,750
     
49,750
                                   



Notes: 

 
1
Options granted in 2009 or earlier that vest prior to retirement or thereafter
must be exercised within 12 months of retirement 
 
2
Options granted 2010 and later that are vested prior to retirement or vest after
retirement must be exercised by the later of 2 years from retirement or 6 months
from last applicable vesting date 
 
3
Equity granted in 2010 and later is retirement eligible and therefore continues
to vest after retirement. 
 
4
Actual number of Performance Shares/Units vesting is contingent on performance
and applicable award Agreement. Shares shown are at target. 





This schedule is subject to the applicable plan and award agreement, including,
if applicable, any requirement not to engage in "Competitive Activity" in order
to be eligible for continued vesting of equity awards or to exercise any vested
options.  


 
 
 

--------------------------------------------------------------------------------

 

 
Joseph Gromek Supplemental Award Summary
Schedule II

 
5-Dec-11
 
Assumes March 4, 2012 retirement date




Grant
Type
 
Expiration
 Date
 
PlanID
 
Grant
 Date
 
Grant
 Price
 
RES
Granted
 
 RES Lapsed
 
RES
Outstanding
 
RES
Vested
 
Grant Date
 
Grant Value
                                         
Career Shares Summary 1
                         
Notional Account Summary 2
RSU
 
 05/23/2015
 
2005 SA
 
 05/23/2005
 
$0.00
 
12,121
 
0
 
12,121
 
12,121 
     
$264,603.90
RSU
 
 02/28/2016
 
2005 SA
 
 02/28/2006
 
$0.00
 
10,690
 
0
 
10,690
 
10,690 
       
$248,125.05
RSU
 
 03/07/2017
 
2005 SA
 
 03/07/2007
 
$0.00
 
10,784
 
0
 
10,784
 
10,784 
     
$291,910.05
RSU
 
 03/05/2018
 
2005 SA
 
 03/05/2008
 
$0.00
 
12,051
 
0
 
12,051
 
12,051 
     
$450,000.00
RSU
 
 03/04/2019
 
2005 SA
 
 03/04/2009
 
$0.00
 
22,633
 
0
 
22,633
 
22,633 
     
$436,812.45
RSU
 
 03/03/2020
 
2005 SA
 
 03/03/2010
 
$0.00
 
10,961
 
0
 
10,961
 
10,961 
     
$474,375.00
RSU
 
 03/01/2021
 
2005 SA
 
 03/01/2011
 
$0.00
 
11,789
 
0
 
11,789
 
11,789 
     
$655,112.55
                   
91,029
     
91,029
 
91,029 
                                           
Investment gain (loss)
 
$712,851.16
                                                                             
Balance as of 7/2/2011 3
 
$3,533,790.16

 
Notes: 

 
1
Career Shares 100% vested; delivered in January 2013 assuming a retirement date
in 2012
 
2
Notional Account balance is subject to investment gains and losses based on
participant investment elections
 
3
Awards to be delivered in Januiary 2013 assuming a retirement date in 2012



 
 